     Case 3:20-cv-03517-B-BN Document 9 Filed 12/29/20               Page 1 of 1 PageID 28



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ROMONA KENNARD,                                  §
Dallas Cnty. Jail BookIn No. 20028686,           §
                                                 §
               Plaintiff,                        §
                                                 §
V.                                               §           No. 3:20-cv-3517-B
                                                 §
DALLAS COUNTY JAIL,                              §
                                                 §
               Defendant.                        §

                ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
                 RECOMMENDATION OF THE MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case as to Plaintiff’s amended complaint. The District Court reviewed de novo those portions of

the proposed findings, conclusions, and recommendation to which objection was made, and reviewed

the remaining proposed findings, conclusions, and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

        SO ORDERED.

        DATE: December 29, 2020.



                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE
